Citation Nr: 1219716	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee strain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This case denied by the Board in August 2008.  The Veteran appealed to the Veterans Claims Court.  In December 2009, the Court Clerk granted a Joint Motion for Remand, vacated the August 2008 Board decision, and remanded the case for compliance with the terms of the joint motion.  

In May 2010 and March 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

A chronic right knee disorder was not manifest during service; right knee pathology was not identified until 2005.  The current right knee disorder is unrelated to service.  


CONCLUSION OF LAW

A right knee disorder, claimed as residuals of a right knee strain, was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect complaints, treatment, and diagnosis of a right knee disorder.  In October 1981, the Veteran reported to sick call for emergency care and treatment.  Specifically, he complained of right knee pain after straining his right knee a day previously while repairing a tire.  It was noted that he reported hearing a "pop" while getting up.  He reported stiffness and nonspecific pain.  

After physical examination of the right knee, the physician diagnosed him with right knee strain.  He was placed on crutches for five days, prescribed medication to take for five days, requested to follow up for treatment as needed, and returned to duty thereafter.  He also placed on a profile (temporary restriction) for five days.  

Three days later, he returned to emergency care and treatment with continuing complaints of right knee pain.  He indicated experiencing persistent right knee pain.  Upon physical examination, the physician diagnosed right knee sprain.  He was requested to continue on crutches, take aspirin, elevate the knee, apply heat, and to rest.  He was returned to duty thereafter.  

Upon discharge from service, the Veteran reported twisting his knee and indicated having or previously having a bone, joint, or other deformity and a trick or locked knee.  The physician noted that the trick or locked knee referred to the October 1981 in-service treatment for right knee, traumatic effusion, which was treated with support and aspirin for pain.  At the administrative discharge examination in November 1981, clinical evaluation of the lower extremities was abnormal due to a swollen right knee secondary to strain.

After discharge from service, post service treatment records reflect no complaints for a right knee disorder until many years thereafter.  Specifically, in June 2005, more than 24 years after discharge, prison medical records note complaints of right knee pain.  This is the first documented post-service right knee complaints in the record coming more than two decades after discharge.  Therefore, the medical evidence does not show continuity of symptomatology.  

There are no further right knee complaints until July 2010, when the Veteran was evaluated by a VA examiner.  He was assessed with chronic strain of the right knee with possible loose body present resulting in complaints of locking of the knee.

In this decision, the Board has also considered the lay evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms relating to his right knee disorder have been continuous since service.  Specifically, in a December 2011 statement, he stated that he suffered a knee injury during his active duty service and was on crutches the day of his discharge.  He further added that he has suffered chronic knee ailment since his knee injury in service.   He asserts that service connection is warranted for his right knee disorder.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of his right knee disorder after separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, although not determinative, the multi-year gap between discharge from active duty service (1981) and initial reported symptoms of a right knee disorder in 2005 (approximately 24 years) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In addition, the separation examination noted negative follow-up findings on the right knee strain, thereby suggesting that the in-service occurrence of which the Veteran described in his statement was not a chronic disorder.  Therefore, the evidence does not show a chronic right knee disorder in service.  

Next, the Board notes that the Veteran's reported history regarding what occurred in service, and regarding continued right knee symptoms since service is inconsistent with the other evidence of record.  While he now maintains that his right knee disorder began in service and he was discharged from service while on crutches, the separation examination makes no mention of the Veteran being on crutches at the clinical evaluation.  Additionally, the examining physician noted that follow-up testing for the right knee strain in 1981 was negative.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his recurrent recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not relate the Veteran's right knee disorder to active duty, despite his contentions to the contrary. 

In July 2010, the Veteran was afforded a VA examination.  He reported injuring his right knee during service in October 1981, while changing a tire.  He explained that as he picked up the tire, he twisted his right knee.  The Veteran further added that he was evaluated by the medical clinic after the accident and placed on crutches for several weeks.  He indicated that he was told he had a ligament sprain.  He informed the examiner that he was on crutches at the time of discharge, and he had been wearing a knee brace for the last five years.  After a physical examination, the diagnosis was chronic strain with possible loose body present resulting in complaints of locking of the knee.  

After a review of the claims file, as well as soliciting a subjective history from the Veteran, the VA examiner determined that the Veteran's right knee disorder was "less likely than not" related to service.  In reaching her conclusion, the VA examiner noted the Veteran's in-service treatment for a right knee sprain and right knee strain in October and November of 1981.  She also noted the first instance of right knee complaints after service, which occurred in June 2005.  

The examiner explained that the evidence described above showed no evidence of a chronic right knee disorder diagnosed in service and no evidence of a chronic right knee disorder following discharge from service until approximately 24 years after discharge.  Thus, there is a lack of documentation demonstrating a chronic right knee disorder occurred on active duty or following active duty.  

The Board finds that the VA examiner's July 2010 medical opinion does not support the Veteran's claim.  The VA examination report clearly states that the claims file was available and reviewed.  The examiner reviewed the subjective history and clinical findings and rendered an opinion, which the Board finds probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the opinion is consistent with the Veteran's service treatment records. There is no contrary medical opinion or medical evidence in the record, and the Veteran has not identified or alluded to such medical evidence or opinion.  Thus, the Board considers this opinion adequate, and service connection for a right knee disorder is denied. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disorder, and the benefit-of-the-doubt rule is not for application and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in July 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and prison medical records from June 2005 to December 2008.  Attempts to obtain prison medical records prior to June 2005 have been unsuccessfully made.  

As noted in the March 2011 Board remand, the Veteran has been incarcerated nearly continuously since the early 1980s; however, only prison medical records dated from 2005 to 2008 have been associated with the claims file.  In a June 2010 letter from a prison employee, it was noted that volume II of his medical file was reviewed for right knee complaints.  The employee indicated that she did not know where volume I was located, but suggested that it may be located at a closed records facility.  

As such, the Board remanded the Veteran's claim in March 2011 to obtain volume I of his prison medical records.  After several attempts via fax and telephone calls to multiple prison facilities, as well as inquiries to the Veteran and his attorney, it was concluded that no additional prison medical records could be found for the Veteran from approximately early 1980 to 2005.  See reports of contact and copies of faxed documents dated April 2011 and June 2011.  

The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Additionally, a specific VA medical examination and opinion pertinent to the issue on appeal was obtained in July 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a right knee disorder, claimed as residuals of a right knee strain, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


